Case: 16-31266      Document: 00514265030         Page: 1    Date Filed: 12/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 16-31266
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        December 7, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

GARLAND D. MILLER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:07-CR-50032-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Garland Miller, former federal prisoner # 13658-035, appeals the district
court’s denial of the petition for a writ of coram nobis that he filed with respect
to his 2008 convictions for tax evasion.            He raises claims related to his
restitution order, indictment, and the denial of his motion to suppress
evidence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31266     Document: 00514265030     Page: 2   Date Filed: 12/07/2017


                                  No. 16-31266

      We review the district court’s “factual findings for clear error, questions
of law de novo, and the district court’s ultimate decision to deny the writ [of
coram nobis] for abuse of discretion.” Santos-Sanchez v. United States, 548
F.3d 327, 330 (5th Cir. 2008), vacated on other grounds by 559 U.S. 1046,
(2010). This court’s “review is limited by the presumption of correctness of
prior proceedings and the narrow range of claims cognizable in granting the”
writ of coram nobis. United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998).
      Miller has failed to show that the district court abused its discretion by
denying his petition. A writ of coram nobis is not a substitute for an appeal
and will issue only if there is no other remedy available. See id. at 422. “[A]
petitioner seeking coram nobis must exercise reasonable diligence in seeking
prompt relief.” Id. at 427 (internal quotation marks and citations omitted).
Miller has failed to provide sound reasons for failing to seek appropriate relief
earlier with respect to his claims challenging his restitution order and
indictment. See id. at 422. Additionally, Miller’s Fourth Amendment claim
was previously addressed and denied in his 28 U.S.C. § 2255 motion. See
United States v. Esogube, 357 F.3d 532, 535 (5th Cir. 2004). Miller abandons
any challenge to the district court’s decision concerning Federal Rule of Civil
Procedure 60(b) by failing to address the district court’s holding that Rule 60(b)
is not cognizable in the instant proceeding. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, the
district court judgement is AFFIRMED and any outstanding motions are
DENIED.




                                        2